Exhibit 10.12

AMENDMENT TO EMPLOYMENT AGREEMENT
(2013 Amendment)






This Amendment to the Employment Agreement (“2013 Amendment”), effective as of
the 15th day of November, 2013, is made by and between Tyson Foods, Inc., a
Delaware corporation (“Employer”), and James V. Lochner, Persn XXXXXX
(“Employee”).


WITNESSETH:
WHEREAS, Employer and Employee entered into an Employment Agreement (the
“Agreement”) effective November 14, 2012, wherein Employee agreed to perform the
duties of Chief Operating Officer in exchange for certain, specified
consideration;


WHEREAS, the parties desire to modify the Agreement; and,


WHEREAS, the parties now desire to modify and amend the Agreement, subject to
the supplemental terms and conditions set forth herein, by entering into this
2013 Amendment;


NOW THEREFORE Employer and Employee, in consideration of the terms and
conditions stated herein, agree as follows:


1.
The Agreement is amended and modified as stated below, effective November 15,
2013.

2.
The Term of Employment under the Agreement shall be modified by continued
employment, through September 20, 2014 (the “Term of Employment”), while
Employee remains in his current position of Chief Operating Officer and
transitions into the position of Special Assistant to the President & CEO, in
exchange for the additional consideration set forth below.

3.
Employer will pay to Employee FIVE THOUSAND AND NO/100 DOLLARS ($5,000.00), less
all legally required withholdings and authorized deductions, as soon as
practical after the signing of this 2013 Amendment.




--------------------------------------------------------------------------------



4.
On September 21, 2014, Employer and Employee will enter into a subsequent
agreement wherein Employee will furnish advisory and/or consulting services on a
part-time basis to Employer upon the terms, provisions and conditions as stated
in an Advisory Agreement, attached hereto and incorporated herein by reference
as Exhibit A to this 2013 Amendment.

5.
Notwithstanding the modification and amendment contained herein, the remaining
portions of the Agreement shall continue in full force and effect.







_November 15, 2013__        _/s/ Jim Lochner
DATE                    JAMES V. LOCHNER






_November 15, 2013_         __/s/ Ken Kimbro______________________
DATE                    TYSON FOODS, INC.






Print Name:__Ken Kimbro________________


Title:__EVP CHRO______________________

























--------------------------------------------------------------------------------









ADVISORY AGREEMENT


THIS ADVISORYAGREEMENT (“Agreement”) dated September 21, 2014, is made by and
between TYSON FOODS, INC., a corporation organized under the laws of Delaware
(“Tyson”), and James V. Lochner (“Advisor”).


RECITALS
    
WHEREAS, Tyson wishes to retain Advisor’s services and access to Advisor’s
experience and knowledge after Advisor is no longer an executive employee of
Tyson; and


WHEREAS, the Advisor wishes to furnish advisory and/or consulting services on a
part-time basis to Tyson upon the terms, provisions and conditions herein
provided;


NOW, THEREFORE, in consideration of the above the parties hereby agree as
follows;


1.    Unless terminated earlier pursuant to the conditions of this Agreement,
the term of this Agreement (the “Term”) shall begin on September 21, 2014, and
end on the earlier of (i) September 21, 2017, (ii) the Advisor’s death, or (iii)
such earlier termination by Tyson or Advisor.


2.    During the Term, Advisor will, upon reasonable request, provide advisory
services to the Tyson as follows:


(a)
Services hereunder shall be provided as an advisor to Tyson;




--------------------------------------------------------------------------------



(b)
Advisor may be required to devote up to twenty (20) hours per month;

(c)
Advisor may perform advisory services hereunder at any location but may be
required to be at a Tyson office upon reasonable notice; and

(d)
Advisor shall not be obligated to render services under this Agreement during
any period when he is under a Disability. For purposes of this Agreement,
“Disability” has the same meaning as provided in the long-term disability plan
or policy maintained or, if applicable, most recently maintained, by Tyson.



3.    During the Term, the Tyson shall pay Advisor the following:


(a)
Except as otherwise provided, Tyson will pay Advisor the sum of $438,611.00 per
year, payable in accordance with Tyson’s payroll practices commencing
immediately upon the Advisor’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code) as an employee of Tyson; provided,
however, that the payments that are otherwise payable to the Advisor within the
first six (6) months following the effective date of his separation from service
shall be suspended and paid to the Advisor as a lump sum within thirty (30) days
following the end of such six-month period. If Advisor dies prior to the end of
the first six (6) months following the effective date of his separation from
service, Tyson will make the six (6) months’ lump sum payment to the Advisor’s
spouse, if surviving, or to Advisor’s estate.

  
(b)
In addition, Advisor shall be eligible to receive benefit payments under Tyson’s
Supplemental Executive Retirement and Life Insurance Premium Plan (the “SERP”).
In accordance with the terms of the SERP, taking into account those provisions
requiring a temporary delay in the commencement of SERP payments applicable to
certain participants, which may include Advisor, the first annual payment of
SERP benefits to Advisor will be made in April 2015. The annual payment made to
Advisor under the SERP will be $561,389.00 less any required tax withholdings.
If the Advisor dies prior to the end of the Term, Tyson will have no further
obligations to make SERP payments under this Section 3(b) of the Agreement.



4.    Tyson will provide Advisor and/or his spouse with access to health care
coverage.  Tyson may choose to provide the health care coverage through any of
the following programs or plans to the extent those programs or plans remain in
effect or are permitted by existing law (hereinafter “Health Care Coverage”):
(i) Tyson Group Health Plan COBRA Continuation coverage; or (ii) one of two
options in Tyson Foods’ Group Retiree Plan; and (iii) participation in Tyson’s
Executive Medical Reimbursement Program (“EMRP”).  The Health Care Coverage will
provide Advisor and/or his spouse with coverage that is substantially similar to
the health care, hospitalization, medical, and other similar insurance coverage
and benefits provided to similarly



--------------------------------------------------------------------------------



situated participants at a monthly cost to Advisor and/or his spouse that is
equal to the monthly premium cost paid by other similarly situated
participants.  In the event of the Advisor’s death, Advisor’s spouse may elect
to continue the Health Care Coverage until age 65 provided that all other
eligibility requirements are met.  In the event of death by both Advisor and his
spouse, all Health Care Coverage benefits under this Agreement shall cease. 
During the Term, Advisor will not be eligible to participate in any other
programs of Tyson, including without limitation, long-term disability or life
insurance programs.
 
5.    Advisor shall not divulge to anyone, except in the regular course of
Tyson’s (including its subsidiaries) business, any confidential or proprietary
information regarding Tyson’s (including its subsidiaries) records, plans or any
other aspects of Tyson’s business which it considers confidential or
proprietary.
    
6.    Advisor agrees that during the Term, and for a period of one (1) year
after the expiration of the Term, Advisor will not, directly or indirectly, in
the United States, participate in any Position (as defined below) in any
business which is in Direct Competition (as defined below) with any business of
the Tyson or its subsidiaries. The term "Position" shall include, without
limitation, a partner, director, or holder of more than 5% of the outstanding
voting shares, or a principal, executive, advisor, manager or any other
employment or consulting position. The term “Direct Competition,” as used in
this Agreement, shall mean any business that directly competes against any line
of business in which Advisor was actively engaged during Advisor’s employment
with Tyson.
    
7.    Advisor agrees that during the Term, and for a period of three (3) years
after the expiration of the Term, Advisor shall not, directly or indirectly,
solicit or contact any Advisor or agent of Tyson (including its subsidiaries),
with a view to or for the purposes of inducing or encouraging such Advisor or
agent to leave the employ of Tyson (including its subsidiaries), for the purpose
of being hired by Advisor, any employer affiliated with Advisor, or any Direct
Competitor of Tyson (including its subsidiaries).


8.    The Advisor expressly acknowledges that the obligations of Sections 5, 6
and 7 are intended to survive the expiration of the Term. Advisor and Tyson
agree that the covenants contained in Sections 5, 6 and 7 are reasonable under
the circumstances, and further agree that if in the opinion of any court of
competent jurisdiction such restraints are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these



--------------------------------------------------------------------------------



covenants as to the court shall appear unreasonable and to enforce the remainder
of the covenants as so modified. Advisor agrees that any breach of the covenants
contained in Sections 5, 6 or 7 would irreparably injure Tyson. Accordingly,
Advisor agrees that Tyson may, in addition to pursuing any other remedies it may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Advisor from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Advisor.


9.    This Agreement shall terminate (i) immediately in the event Advisor
accepts a Position from anyone in Direct Competition with Tyson or its
subsidiaries, or (ii) in the event Advisor breaches any material term of this
Agreement and fails to cure such breach within thirty (30) days’ notice by
Tyson. In the event this Agreement is terminated pursuant to this Section 9, as
of the termination date, Tyson will have no further obligations under the terms
of this Agreement, including, without limitation, the payment of fees under
Section 3 and providing insurance coverage and benefits under Section 4.


10.    The right of the Advisor or any other beneficiary under this Agreement to
receive payments may not be assigned, pledged or encumbered, except by will or
by the laws of descent and distribution, without the written permission of Tyson
which it may withhold in its sole and absolute discretion.


11.    This Agreement represents the complete agreement between Tyson and
Advisor concerning the subject matter hereof and supersedes all prior employment
or benefits agreements or understandings, whether written or oral. No attempted
modification or waiver of any of the provisions hereof shall be binding on
either party unless in writing and signed by both Advisor and Tyson.


12.    It is the intention of the parties hereto that all questions with respect
to the construction and performance of this Agreement shall be determined in
accordance with the laws of the State of Delaware. The courts of Washington
County, Arkansas, shall have exclusive jurisdiction and be the venue of all
disputes between the Advisor and Tyson, whether such disputes arise from this
Agreement or otherwise. In addition, Advisor expressly waives any right Advisor
may have to sue or be sued in the county of Advisor’s residence and consents to
venue in Washington County, Arkansas.


13.     If, for any reason, any one or more of the provisions contained in this
Agreement are held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability



--------------------------------------------------------------------------------



shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


14.    ADVISOR ACKNOWLEDGES ADVISOR HAS COMPLETELY READ THE ABOVE, HAS BEEN
ADVISED TO CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO
REVIEW IT WITH LEGAL COUNSEL OF ADVISOR’S CHOOSING BEFORE SIGNING. ADVISOR
FURTHER ACKNOWLEDGES ADVISOR IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT
DURESS, COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN BY SIGNING BELOW.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
    
James V. Lochner     Tyson Foods, Inc.




     By:     
                        
Date: ______________________        Title: _____________________


Date:     











